Opinion of the Court. — This was. an action of assumpsit, brought on a parol agreement, which does not appear from the declaration to have been reduced to writing. A writ of inquiry was executed, and judgment rendered for the damages assessed by the jury.
This court is of opinion the judgment is erroneous ; because there is nO consideration laid in the declaration, *226sufficient to support the action,* and because there is no promise or assumpsit alleged.
Allen, for the plaintiff in error.
Judgment reversed; and the cause remanded for new proceedings, to commence by filing a new declaration.

 Burbage &c. vs. Bullett and wifey, July 1801, S. P.